DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Amendment filed 8/3/2022 has been entered and fully considered. Claims 1, 3, 6, 8-10, 12-17 and 20 are pending. Claims 2, 4, 5, 7, 11, 18 and 19 are cancelled. Claims 15-17 are withdrawn. No new matter is added. 

Response to Arguments
Applicant's arguments filed 8/3/2022 have been fully considered but they are not persuasive. 
Applicant notes that titantium has been removed as a dopant. As such, the combination of references do not teach the claimed combination of features. 
The removal of titanium as a dopant has changed the scope of the claims. The new amendments to the claims will be addressed in this Official Correspondence. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 8-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAHL et al. (US 5,281,465) in view of ROY et al. (US 5,244,849) and WILLINGHAM et al. (US 4,944,900). 
With respect to claim 1, WAHL et al. discloses a method for diffusion a species in a substrate (Abstract) comprising providing a substrate, 12, providing a dopant, 14, on the substrate (Column 3, lines 19-45); placing the substrate and dopant into an inert atmosphere in a furnace and heated to a predetermined temperature under isostatic pressure for a time sufficient to induce thermal diffusion of the dopant (Column 3, lines 45-68). While WAHL et al. does not explicitly disclose the removal of the isostatic pressure and cooling of the doped substrate, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to remove the doped substrate from the furnace, and thus removing the pressure and allowing the part to cool to ambient temperature, so that the part can then be handled as well as further used in other applications. 
WAHL et al. does not explicitly disclose that the substrate is YAG. ROY et al. discloses that a yttrium aluminum garnet (YAG) substrate is abrasion and erosion resistant (Table 6-continued run no. 3; Abstract) and is known as a dome material (Column 12, lines 24-35). Moreover, other materials are relatively effective as the dome material as well, such as CaF2 (Table 7; Column 13, lines 20-35). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a YAG substrate as the substrate of WAHL et al., as taught by ROY et al. for its effectiveness against abrasion and erosion. 
WAHL et al. does not explicitly disclose that the isostatic applies external pressure to the surfaces of the substrate. ROY et al. disclose the use of hot isostatic pressure treatments to improve electro-magnetic transmissivity (Abstract) in parts used in extreme environments such as high-abrasion, high-heat, high-stress or high-corrosion environments. Such applications include missiles, artillery, domes, windows, lenses and prisms (Column 7, lines 60-68). The HIP treatments creases an external pressure outside the body compared to the pressure within (Column 4, lines 10-30; Column 6, lines 19-65). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use hot isostatic pressure in WAHL et al. to generate an external pressure on the surfaces of the substrate, as taught by ROY et al. so as to reduce porosity and improve transmissivity. 
WAHL et al. does not explicitly disclose that the dopant is tantalum. WILLINGHAM et al. discloses that tantalum dopants improve the transmission characteristics of the substrates (Claim 1; Column 4, lines 30-46). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a tantalum dopant as taught by WILLINGHAM et al. so as to improve the transmission characteristics of the substrate. 
With respect to claim 3, WAHL et al. discloses that the substrate is IR transparent (e.g., optically transparent ) (Column 1, lines 15-38). 
With respect to claims 8-10, WAHL et al. discloses that the temperature is between 800 and 1000 Celsius, at a pressure of between 15,000-30,000 psi and a time of 2-8 hours (Column 3, lines 60-68)
With respect to claim 12, WAHL et al. disclose that the diffusion is carried out so that the dopant is diffused to depths of up to 100 microns (Column 2, lines 20-55). Moreover,  the amount of diffusion is dependent upon time, temperature, and pressure (Column 5, lines 15-30; Figure 4). As seen in figure 7, the diffusion of the dopants exists for an initial undiffused state continuously through to the desired depth (e.g., the curves on the graph shown in figure 4 exists at ranges which overlap with the claimed range). Even in the event that “depths of up to 100 microns” and the graphs of Figure 4 do not necessarily include 6 microns (e.g., 60,000 angstroms), it would have been obvious to one having ordinary skill in the art to optimize the time, temperature and pressure of the heating treatment of WAHL et al., as taught by WAHL et al. so that the depth of diffusion is only at the depth necessary (e.g., including up to and around 60,000 angstroms) so that in the event the flaws are within a depth of 6 microns from the surface of the substrate, the effects of said flaws can be negated while saving time and energy by diffusing only to those depths. Specifically, if the flaws are found within 6 microns of the surface, only a diffusion depth of about 6 microns, or less, is needed. The amount of time and energy needed to diffuse past a depth of about 6 microns is not needed since only about the depth of the flaws is needed for diffusion to improve the desired properties of the substrate. Any additional diffusion is wasted time and energy. 
With respect to claims 13 and 14, WAHL et al. discloses that the heating is performed in an inert atmosphere, such as argon or other suitable inert gas (Abstract). WAHL et al. does not explicitly disclose that the inert atmosphere is nitrogen. ROY et al. discloses that argon and helium are obvious variant inert gasses (Column 5, lines 20-25; Column 6, lines 40-45). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use nitrogen as the inert gas of WAHL et al., as taught by ROY et al. for the purpose of causing the dopant to diffuse. 

_____________________________________________________________________________
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAHL et al. (US 5,281,465) in view of ROY et al. (US 5,244,849) and WILLINGHAM et al. (US 4,944,900) as applied to claims 1, 3, 8-10 and 12-14  above, and further in view of GOELA et al. (US 2016/0017486).
With respect to claim 6, modified WAHL et al. does not explicitly disclose that the layer of dopant comprises one or more segregated layers of distinct chemical species or a plurality of blended dopants. GOELA et al. discloses a zinc sulfide used in windows and domes that has its hardness increased by adding dopants (Abstract; Paragraph [0001]). The substrate may be provided with a plurality of doped layers, 16 and 18, with each having a different dopant or combination of dopants (Paragraph [0022]; Figure 2). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide either separate doped layer having different dopants or a mixture of dopants in the substrate of WAHL et al., as taught by GOELA et al. so that protection is provided to the substrate. 



____________________________________________________________________
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAHL et al. (US 5,281,465) in view of HOGAN et al.  (US 2009/0000700) and WILLINGHAM et al. (US 4,944,900) 
With respect to claim 20, WAHL et al. discloses a method for diffusion a species in a substrate (Abstract) comprising providing a substrate, 12, providing a dopant, 14, on the substrate (Column 3, lines 19-45); placing the substrate and dopant into an inert atmosphere in a furnace and heated to a predetermined temperature under isostatic pressure for a time sufficient to induce thermal diffusion of the dopant (Column 3, lines 45-68). The dopant is selected from a group III metal (Column 3, lines 20-30). Group III metals necessarily include yttrium and scandium. 
While WAHL et al. does not explicitly disclose the removal of the isostatic pressure and cooling of the doped substrate, it would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to remove the doped substrate from the furnace, and thus removing the pressure and allowing the part to cool to ambient temperature, so that the part can then be handled as well as further used in other applications. 
WAHL et al. does not explicitly disclose that the substrate is cadmium telluride. HOGAN et al. discloses that for the substrate, zinc sulfide or zinc selenide can be replaced with cadmium sulfide, cadmium selenide and cadmium telluride for their transparency in the infrared and visible spectrum (Paragraph [0018])  It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use cadmium telluride for the substrate of WAHL et al., as taught by HOGAN et al. for its IR and visible spectrum transparency.
WAHL et al. does not explicitly disclose that the dopant is tantalum. WILLINGHAM et al. discloses that tantalum dopants improve the transmission characteristics of the substrates (Claim 1; Column 4, lines 30-46). It would have been obvious to one having ordinary skill in the art, prior to the effective filing date of the claimed invention, to use a tantalum dopant as taught by WILLINGHAM et al. so as to improve the transmission characteristics of the substrate. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745